Ingraham, J.:
Assuming that there was an obligation upon the defendants to use reasonable prudence and care to keep the platform and steps of the depot in such a condition that those who are permitted to enter the premises should not be unnecessarily exposed to danger, we think the evidence failed to show that the defendants were negligent in the performance of that obligation. The plaintiff went to the depot ■of the defendants at New London, Conn., for the purpose of obtain^ ing a meal at the restaurant situated in the depot. He was not a passenger upon the defendants’ road, nor did he intend to become a passenger. After obtaining his meal he started to leave the depot at about eight o’clock in the evening, when he slipped upon the steps leading from the depot to the station platform and fell, sustaining the injuries to recover for which this action was brought. There was a large electric light in the depot almost opposite the ■door from which the plaintiff attempted to leave. There were ■also two large electric lights over the platform outside of the •dejDot, and the evidence is clear that these steps were sufficiently lighted. The plaintiff and his wife attempted to leave the depot together, and it is claimed that as they both attempted to pass through the door at the same time the shadow caused by their bodies filled up the doorway and prevented the plaintiff .from seeing a banana which had been thrown upon the steps, and it was stepping upon this banana that caused him to fall. It is not claimed that the defendants were responsible for the presence of this. banana upon the steps. There is no evidence that it had been thrown there by any agent of the defendants, or that it had been there for such a time that the defendants in the exercise of ordinary care should have known that it was there or should have caused it to be removed. The sole ground upon which the. defendants are sought to be ■charged is the failure sufficiently to light these steps so as to enable one to use the means of egress from the depot in safety, and without being unreasonably and unnecessarily exposed to danger. The plaintiff testified that the electric lights both inside ■and outside of the building were burning; that he did not notice *436anything with reference to' the doorway; that he saw the depot step,-ibut was walking along and was not looking down at all; that he did not see the part of the doorway which was level with the floor of the depot, but noticed-that it was not light, but was dark. The witness had on the same day passed through this door four or five times. It thus- appears that this, station and its approaches were .lighted with electric lights and that -nothing prevented the. plaintiff from seeing this, obstruction- upon the step but the shadow cast hy the bodies of himself and his wife as they attempted to pass-through the door side by side, filling up the doorway and- casting a shadow upon the steps. The defendants performed théi-r duty -if' they provided a safe means of egress from the station, and this they appear to have done. They provided sufficient light to! enable one Using the steps to see 'any obstacle that had been there thrown, and but for the fact' that the plaintiff' and his wife had so placed their-bodies as to intercept the- light it is clear that they could have seen-this banana if they had looked. There was thus no evidence- to-show that the defendants had been negligent in the performance of any duty which they owed to the plaintiff, and the complaint was. "properly dismissed; The- judgment appealed from is, therefore, affirmed, with-costs.
Yan Bbunt, P. J., Baebett, Bümsky and McLaüghlin,. JJ.,. concurred.
Judgment affirmed, with costs."